Exhibit 10.59
THIRD AMENDMENT AND WAIVER TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
     This THIRD AMENDMENT AND WAIVER TO FOURTH AMENDED AND RESTATED CREDIT
AGREEMENT (this “Amendment”), is dated as of 12 day of June, 2008, by NAVARRE
CORPORATION, a Minnesota corporation (“Borrower”), the Credit Parties signatory
hereto, GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation, as agent
(the “Agent”) for itself and the Lenders under and as defined in the Credit
Agreement (as hereinafter defined), and the Lenders. Unless otherwise specified
herein, capitalized terms used in this Amendment shall have the meanings
ascribed to them by the Credit Agreement.
RECITALS
     WHEREAS, the Borrower, the Credit Parties, the Agent and the Lenders have
entered into that certain Fourth Amended and Restated Credit Agreement, dated as
of March 22, 2007 (as amended, supplemented, restated or otherwise modified from
time to time, the “Credit Agreement”); and
     WHEREAS, the Borrower, the Credit Parties, the Agent and the Lenders have
agreed to amend certain provisions of the Credit Agreement as herein set forth.
     NOW THEREFORE, in consideration of the foregoing recital, mutual agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Credit Parties,
the Agent, and the Lenders hereby agree as follows:
SECTION 1. Amendments. Subject to the satisfaction of each of the conditions to
effectiveness set forth in Section 3 hereof, the Credit Agreement is hereby
amended as follows:
     (a) Section 1.1 (a) of the Credit Agreement is hereby amended by adding the
following sentence at the end thereof:
     “Notwithstanding anything to the contrary set forth herein or otherwise,
Borrower may not repay Revolving Credit Advances so that the outstanding
principal balance of the Revolving Credit Advances is, at any time on or prior
to the first anniversary of the Third Amendment Date, less than the Designated
Amount.”
     (b) Section 1.5 (a) of the Credit Agreement is hereby amended and restated
to read as its entirety as follows:
“(a) Borrower shall pay interest to Agent, for the ratable benefit of Lenders in
accordance with the Loans being made by each Lender, in arrears on each
applicable Interest Payment Date, at the Index Rate plus 6.25% per annum or, at
the election of Borrower, at the applicable LIBOR Rate plus 7.50% per annum;
provided, however, that to the extent that the outstanding principal balance of
the Revolving Credit Advances is in excess of the Designated Amount, Borrower
shall pay interest on such excess principal amount to Agent, for the ratable
benefit of Lenders in accordance with the Loans being made by each Lender, in
arrears on each applicable Interest Payment Date,

1



--------------------------------------------------------------------------------



 



not at the rate as determined above, but at the Index Rate plus the Applicable
Revolver Index Margin per annum or, at the election of Borrower, at the
applicable LIBOR Rate plus the Applicable Revolver LIBOR Margin per annum, based
on the aggregate Revolving Credit Advances outstanding from time to time.
As of July 1, 2008, the Applicable Margins are as follows:

         
Applicable Revolver Index Margin
    1.50 %
 
       
Applicable Revolver LIBOR Margin
    2.75 %
 
       
Applicable L/C Margin
    2.75 %
 
       
Applicable Unused Line Fee Margin
    0.375 %

     The Applicable Margins shall be adjusted (up or down) prospectively on a
quarterly basis as determined based upon the average daily Borrowing
Availability for the then most recently ended Fiscal Quarter, commencing with
the Fiscal Quarter ending on June 30, 2008. All adjustments in the Applicable
Margins thereafter shall be implemented quarterly on a prospective basis at any
time there is a need for an adjustment (the determination as to whether an
adjustment is necessary to be made by Agent in good faith). Adjustments in
Applicable Margins will be determined by reference to the following grids:

      If average daily Borrowing   Level of Availability for the Fiscal Quarter
is:   Applicable Margins:
³ $45,000,000
  Level I
³ $35,000,000, but < $45,000,000
  Level II
³ $20,000,000, but < $35,000,000
  Level III
³ $7,500,000, but < $20,000,000
  Level IV
< $7,500,000
  Level V

                                              Level I   Level II   Level III  
Level IV   Level V
Applicable Revolver Index Margin
    0.75 %     1.00 %     1.25 %     1.50 %     1.75 %
Applicable Revolver LIBOR Margin
    2.00 %     2.25 %     2.50 %     2.75 %     3.00 %
Applicable L/C Margin
    2.00 %     2.25 %     2.50 %     2.75 %     3.00 %
Applicable Unused Line Fee Margin
    0.375 %     0.375 %     0.375 %     0.375 %     0.375 %

2



--------------------------------------------------------------------------------



 



If any Default or an Event of Default has occurred and is continuing at the time
any reduction in the Applicable Margins is to be implemented, that reduction
shall be deferred until the first day of the first calendar month following the
date on which all Defaults or Events of Default are waived or cured.”
     (c) Section 1.9 (c) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:
“(c) If, on or prior to the third anniversary of the Third Amendment Date,
Borrower prepays the Revolving Loan and/or reduces or terminates the Revolving
Loan Commitment, whether voluntarily or involuntarily and whether before or
after acceleration of the Obligations or if the Revolving Loan Commitments are
reduced or terminated, Borrower shall pay to Agent, for the benefit of Lenders
as liquidated damages and compensation for the costs of being prepared to make
funds available hereunder an amount equal to the Applicable Percentage (as
defined below) multiplied by the amount of the reduction of the Revolving Loan
Commitment. As used herein, the term “Applicable Percentage” shall mean (x) one
and one half of one percent (1.5%), in the case of a reduction on or prior to
the first anniversary of the Third Amendment Date, (y) one percent (1%), in the
case of a reduction after the first anniversary of the Third Amendment Date but
on or prior to the second anniversary thereof and (z) one half of one percent
(0.5%), in the case of a reduction after the second anniversary of the Third
Amendment Date but on or prior to the third anniversary thereof. The Credit
Parties agree that the Applicable Percentages are a reasonable calculation of
Lenders’ lost profits in view of the difficulties and impracticality of
determining actual damages resulting from an early termination of the Revolving
Loan Commitment. Notwithstanding the foregoing, no prepayment fee shall be
payable by Borrower upon a mandatory prepayment made pursuant to Sections 1.3(b)
1.16(c) or 5.4(d); provided that Borrower does not permanently reduce or
terminate the Revolving Loan Commitment upon any such prepayment and, in the
case of prepayments made pursuant to Sections 1.3(b)(ii) or (b)(iii), the
transaction giving rise to the applicable prepayment is a sale of a Subsidiary
or division of Borrower expressly permitted under Section 6.”
     (d) Section 6.3(a)(vii) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
          “(vii) [Intentionally Omitted]”
     (e) A new Section 6.21, which shall read in it entirety as follows, is
hereby added to the Credit Agreement immediately following Section 6.20:
          “6.21 Independent Advisor. The Credit Parties hereby agree that they
shall not fail to engage the Independent Advisor on or prior to July 14, 2008.”
     (f) The following definitions are hereby added to Annex A to the Credit
Agreement in alphabetical order:
     “Designated Amount” shall mean $6,000,000; provided, however, on the 15th
day after the delivery of the financial statements and related documents
required by clause

3



--------------------------------------------------------------------------------



 



(c) of Annex E for each Fiscal Year of the Borrower to end after the Third
Amendment Date, as long as the Borrower has provided a calculation, in detail
and form acceptable to the Agent, of the Excess Cash Flow for such Fiscal Year,
the Designated Amount shall be reduced, to an amount not less than zero, by 50%
of the Excess Cash Flow for such Fiscal Year.
     “Excess Cash Flow” shall mean, with respect to the Borrower for any period,
an amount (if positive) equal to: (i) the amount for such period of EBITDA,
minus (ii) the sum, without duplication, of the amounts for such period of
(a) scheduled repayments of Indebtedness for borrowed money, (b) Capital
Expenditures (net of any proceeds of (y) any related financing, including
purchase money financings, with respect to such expenditures and (z) any Capital
Expenditures made with the proceeds of asset dispositions), (c) Interest
Expense, (d) taxes paid in cash during such period based upon net income, and
(e) the aggregate Net Vendor Advances made during such period.
     “Independent Advisor” shall mean a third party advisory firm engaged by the
Credit Parties (from a list of three firms provided by Agent) to review the
Projections for the Fiscal Year ending on or about March 31, 2009, with the
scope and timing of such review to be satisfactory to Agent in its sole
discretion.”
     “Third Amendment Date” shall mean June 12, 2008
     (g) The following definitions set forth in Annex A to the Credit Agreement
are hereby amended and restated in their entirety to read as follows:
     “Commitment Termination Date” means the earliest of (a) March 22, 2012,
(b) the date of termination of Lenders’ obligations to make Advances and to
incur Letter of Credit Obligations or permit existing Loans to remain
outstanding pursuant to Section 8.2(b), and (c) the date of indefeasible
prepayment in full by Borrower of the Loans and the cancellation and return (or
stand-by guarantee) of all Letters of Credit or the cash collateralization of
all Letter of Credit Obligations pursuant to Annex B, and the permanent
reduction of the Commitments to zero dollars ($0).
     “EBITDA” means, with respect to any Person for any fiscal period, without
duplication, an amount equal to (a) consolidated net income of such Person for
such period, determined in accordance with GAAP, minus (b) the sum of (i) income
tax credits, (ii) interest income, (iii) gain from extraordinary items for such
period, (iv) any aggregate net gain (but not any aggregate net loss) during such
period arising from the sale, exchange or other disposition of capital assets by
such Person (including any fixed assets, whether tangible or intangible, all
inventory sold in conjunction with the disposition of fixed assets and all
securities), (v) any other non-cash gains that have been added in determining
consolidated net income, in each case to the extent included in the calculation
of net income of such Person for such period in accordance with GAAP, but
without duplication and (vi) amounts paid on behalf of or for the benefit of
Goldhil Media, Tower Records or any trust, trustee or fund relating thereto or
successor to any of the foregoing, plus (c) the sum of (i) any provision for
income taxes, (ii) Interest Expense, (iii) loss from extraordinary items for
such period, (iv) depreciation and

4



--------------------------------------------------------------------------------



 



amortization for such period (other than amortization with respect to Vendor
Advances), (v) amortized debt discount for such period, (vi) the amount of any
deduction to consolidated net income as the result of any grant to any members
of the management of such Person of any Stock, (vii) write-offs of Accounts
owing to Borrower from (x) Goldhil Media in the aggregate amount not to exceed
$2,100,000 and (y) Tower Records in the aggregate amount not to exceed
$1,900,000 and (viii) losses arising from the operations of Navarre
Entertainment in an aggregate amount not to exceed (w) $3,233,000 with respect
to the 12 month period ending on March 31, 2008 (x) $1,368,000 with respect to
the 12 month period ending on June 30, 2008, (y) $394,000 with respect to the
12 month period ending on September 30, 2008, (z) $27,000 with respect to the
12 month period ending on December 31, 2008, in each case to the extent included
in the calculation of consolidated net income of such Person for such period in
accordance with GAAP, but without duplication. For purposes of this definition,
the following items shall be excluded in determining consolidated net income of
a Person: (1) the income (or deficit) of any other Person accrued prior to the
date it became a Subsidiary of, or was merged or consolidated into, such Person
or any of such Person’s Subsidiaries; (2) the income (or deficit) of any other
Person (other than a Subsidiary) in which such Person has an ownership interest,
except to the extent any such income has actually been received by such Person
in the form of cash dividends or distributions; (3) the undistributed earnings
of any Subsidiary of such Person to the extent that the declaration or payment
of dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any contractual obligation or requirement of law
applicable to such Subsidiary; (4) any restoration to income of any contingency
reserve, except to the extent that provision for such reserve was made out of
income accrued during such period; (5) any write-up of any asset; (6) any net
gain from the collection of the proceeds of life insurance policies; (7) any net
gain arising from the acquisition of any securities, or the extinguishment,
under GAAP, of any Indebtedness, of such Person, (8) in the case of a successor
to such Person by consolidation or merger or as a transferee of its assets, any
earnings of such successor prior to such consolidation, merger or transfer of
assets, and (9) any deferred credit representing the excess of equity in any
Subsidiary of such Person at the date of acquisition of such Subsidiary over the
cost to such Person of the investment in such Subsidiary.”
     “Minimum Excess Availability Reserve” shall mean a special Reserve
maintained by Agent in an amount at all times equal to the sum of (i)
$11,500,000; provided that Agent may at any time, in its sole discretion, reduce
such amount to $8,500,000 pursuant to a written notice to Borrower specifically
referring to this definition minus (ii) at all times on or prior to October 10,
2008, $6,000,000”
     (h) Clause (b) of Annex G to the Credit Agreement is hereby amended and
restated to read in its entirety as follows:
     “(b) Minimum Fixed Charge Coverage Ratio. Borrower and its Subsidiaries
shall have on a consolidated basis, as of the last day of the Fiscal Quarter
ending on June 30, 2007 and as of the last day of each Fiscal Quarter
thereafter, for the 12 month period then ended, a ratio (the “Fixed Charge
Coverage Ratio”) of (A) the sum of (i) EBITDA plus (ii) the aggregate of all
Vendor Advance Expenses for such period, plus (iii) interest

5



--------------------------------------------------------------------------------



 



income received during such period minus (iii) Capital Expenditures during such
period (other than Capital Expenditures financed other than with the proceeds of
Loans), minus (iv) income taxes paid in cash during such period, minus (v) the
aggregate of all Vendor Advances made during such period to (B) the sum of,
without duplication, (i) the aggregate of all Interest Expense paid or accrued
during such period, plus (ii) scheduled payments of principal with respect to
Indebtedness during such period (other than scheduled principal payments made by
Borrower during such period with respect to Term Loan B (as defined and under
the Existing Credit Agreement) pursuant to the Existing Credit Agreement), plus,
(iii) all Restricted Payments made by a Credit Party during such period (other
than Restricted Payments (a) made to another Credit Party or (b) which have
caused EBITDA to be reduced for such period) of at least the ratio set forth
below opposite such Fiscal Quarter:

          Fiscal Quarter Ending   Ratio
June 30, 2007
    0.90 :1  
September 30, 2007
    0.80 :1  
December 31, 2007
    0.80 :1  
March 31, 2008
    1.20:1  
June 30, 2008
    0.85:1  
September 30, 2008
    1.20:1  
December 31, 2008
    1.20:1  
March 31, 2009
    1.30:1  
June 30, 2009
    1.30:1  
September 30, 2009
    1.30:1  
December 31, 2009
    1.30:1  
March 31, 2010 and each Fiscal Quarter ending thereafter”
    1.40:1  

     (i) Clause (d) of Annex G to the Credit Agreement is hereby amended and
restated to read in its entirety as follows:
     “(d) Minimum EBITDA. Borrower and its Subsidiaries shall have on a
consolidated basis, as of the last day of the Fiscal Quarter ending on June 30,
2007 and as of the last day of each Fiscal Quarter thereafter, for the 12 month
period then ended, EBITDA of at least the amount set forth below opposite such
Fiscal Quarter:

          Fiscal Quarter Ending   Amount
June 30, 2007
  $ 32,000,000  
September 30, 2007
  $ 26,000,000  
December 31, 2007
  $ 27,000,000  
 
       
March 31, 2008
  $ 27,000,000  
 
       
June 30, 2008
  $ 22,750,000  
September 30, 2008
  $ 25,000,000  

6



--------------------------------------------------------------------------------



 



          Fiscal Quarter Ending   Amount
December 31, 2008
  $ 25,000,000  
March 31, 2009
  $ 27,000,000  
June 30, 2009
  $ 29,000,000  
September 30, 2009
  $ 30,000,000  
December 31, 2009
  $ 31,000,000  
March 31, 2009
  $ 33,000,000  
September 30, 2009 and each Fiscal Quarter ending thereafter
  $ 35,000,000  

SECTION 2. Limited Waivers. Effective as of March 31, 2008, Agent and Lenders
hereby waive any Event of Default under subsection 8.1 (b) of the Credit
Agreement arising solely as a result of the failure to comply with clause (d) of
Annex G for the Fiscal Quarter ending March 31, 2008. In addition, Agent and
Lenders hereby waive the provisions of Section 6.3(b) and Section 6.14 of the
Credit Agreement to the extent necessary to permit Borrower to repay the
obligations under the Second Lien Credit Agreement in full on the date hereof.
The waivers set forth above shall be limited precisely as written and shall not
be deemed or otherwise construed to constitute a waiver of any other Default or
Event of Default or any other provision or to prejudice any right, power or
remedy which Agent or Lenders may now have or may have in the future under or in
connection with the Credit Agreement or any other Loan Document, all of which
rights, power and remedies are hereby expressly reserved by Agent and Lenders.
SECTION 3. Conditions to Effectiveness. The effectiveness of this Amendment is
subject to the satisfaction of each the following conditions precedent:
     (a) this Amendment shall have been duly executed and delivered by the
Borrower, the Credit Parties, the Agent and each Lender;
     (b) Borrower shall have executed and delivered to Agent that certain fee
letter supplement, dated as of the date hereof, between GE Capital and the
Borrower (the “Fee Letter Supplement”); and
     (c) Agent shall have received such other documents, instruments, agreements
and legal opinions as Agent shall reasonably request in connection with the
transactions contemplated by this Amendment, including those listed in the
Closing Checklist attached hereto as Annex A, each in form and substance
reasonably satisfactory to Agent.
SECTION 4. Representations and Warranties. In order to induce the Agent and each
Lender to enter into this Amendment, each Credit Party hereby represents and
warrants to the Agent and each Lender, which representations and warranties
shall survive the execution and delivery of this Amendment, that:
     (a) all of the representations and warranties contained in the Credit
Agreement and in each Loan Document are true and correct as of the date hereof
after giving effect to this Amendment, except to the extent that any such
representations and warranties expressly relate to an earlier date;

7



--------------------------------------------------------------------------------



 



     (b) the execution, delivery and performance by such Credit Party of this
Amendment has been duly authorized by all necessary corporate, limited liability
company or partnership action required on its part and this Amendment, and the
Credit Agreement is the legal, valid and binding obligation of such Credit Party
enforceable against such Credit Party in accordance with its terms, except as
its enforceability may be affected by the effect of bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to or affecting the rights or remedies of creditors generally;
     (c) neither the execution, delivery and performance of this Amendment by
such Credit Party, the performance by such Credit Party of the Credit Agreement
nor the consummation of the transactions contemplated hereby does or shall
contravene, result in a breach of, or violate (i) any provision of any Credit
Party’s certificate or articles of incorporation or bylaws or other similar
documents, or agreements, (ii) any law or regulation, or any order or decree of
any court or government instrumentality, or (iii) any indenture, mortgage, deed
of trust, lease, agreement or other instrument to which any Credit Party or any
of its Subsidiaries is a party or by which any Credit Party or any of its
Subsidiaries or any of their property is bound, except in any such case to the
extent such conflict or breach has been waived herein or by a written waiver
document, a copy of which has been delivered to Agent on or before the date
hereof; and
     (d) no Default or Event of Default has occurred and is continuing (other
than those waived pursuant hereto).
SECTION 5. Intercreditor Agreement. Lenders hereby authorize and direct Agent to
execute such documents as are necessary or appropriate to permit Borrower to
repay the obligations under the Second Lien Credit Agreement in full on the date
hereof.
SECTION 6. Reference to and Effect Upon the Credit Agreement.
     (a) Except as specifically set forth above, the Credit Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed; and
     (b) The amendments set forth herein are effective solely for the purposes
set forth herein and shall be limited precisely as written, and shall not be
deemed to (i) be a consent to any amendment, waiver or modification of any other
term or condition of the Credit Agreement or any other Loan Document,
(ii) operate as a waiver or otherwise prejudice any right, power or remedy that
the Agent or the Lenders may now have or may have in the future under or in
connection with the Credit Agreement or any other Loan Document or
(iii) constitute an amendment or waiver of any provision of the Credit Agreement
or any Loan Document, except as specifically set forth herein. Upon the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement”, “herein”, “hereof” and words of like import and each reference in
the Credit Agreement and the Loan Documents to the Credit Agreement shall mean
the Credit Agreement as amended hereby. This Amendment shall be construed in
connection with and as part of the Credit Agreement.

8



--------------------------------------------------------------------------------



 



SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS.
SECTION 8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute part of this Amendment
for any other purposes.
SECTION 9. Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute one and the same instrument.
(signature pages follow)

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first written above.

                  BORROWER:    
 
                NAVARRE CORPORATION    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

[Signature Page to Second Amendment To Fourth Amended and Restated Credit
Agreement]

S-2



--------------------------------------------------------------------------------



 



                  GENERAL ELECTRIC CAPITAL CORPORATION, as Agent and Lender    
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

[Signature Page to Second Amendment To Fourth Amended and Restated Credit
Agreement]

S-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been duly executed as of the date
first written above by below Persons in their capacity as Credit Parties not as
Borrower.

                  ENCORE SOFTWARE, INC., as Credit Party  
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                BCI ECLIPSE COMPANY, LLC, as Credit Party    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                FUNIMATION PRODUCTIONS LTD., as Credit Party    
 
           
 
  By:   Navarre CP, LLC, its General Partner    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                ANIMEONLINE, LTD (F/K/A THE FUNIMATION
STORE LTD.), as Credit Party
 
           
 
  By:   Navarre CS, LLC, its General Partner    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                NAVARRE CP, LLC, as Credit Party    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

[Signature Page to Second Amendment To Fourth Amended and Restated Credit
Agreement]

S-3



--------------------------------------------------------------------------------



 



                  NAVARRE CLP, LLC, as Credit Party    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                NAVARRE CS, LLC, as Credit Party    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                NAVARRE LOGISTICAL SERVICES, INC., as Credit Party    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                NAVARRE DIGITAL SERVICES, INC., as Credit Party    
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                NAVARRE ONLINE FULFILLMENT SERVICES,
INC., as Credit Party    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
           
 
  NAVARRE DISTRIBUTION SERVICES, INC., as Credit Party    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        

[Signature Page to Second Amendment To Fourth Amended and Restated Credit
Agreement]

S-4



--------------------------------------------------------------------------------



 



                  FUNIMATION CHANNEL, INC., as Credit Party    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

[Signature Page to Second Amendment To Fourth Amended and Restated Credit
Agreement]

S-5



--------------------------------------------------------------------------------



 



ANNEX A
CLOSING CHECKLIST
REGARDING
THIRD AMENDMENT
TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
by and among
GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent,
NAVARRE CORPORATION,
as Borrower,
THE OTHER CREDIT PARTIES NAMED THEREIN
and
THE LENDERS FROM TIME TO TIME SIGNATORY THERETO
June 12, 2008

 



--------------------------------------------------------------------------------



 



     Set forth below is a Closing Checklist which lists documents and
information to be delivered in connection with Third Amendment to Fourth Amended
and Restated Credit Agreement (“Amendment”) listed herein as Document No. 1, the
other Loan Documents and the transactions contemplated thereunder. All documents
are dated as of June 12, 2008 unless otherwise indicated.
I. PARTIES TO THE TRANSACTION

     
1.
  General Electric Capital Corporation (“Agent”)
 
   
2.
  Monroe Capital Advisors, LLC (“Second Lien Agent” or “Monroe”)
 
   
3.
  Navarre Corporation, a Minnesota corporation (“Navarre” or “Borrower”)
 
   
4.
  Encore Software, Inc. (f/k/a Encore Acquisition Corporation), a Minnesota
corporation (“Encore”)
 
   
5.
  BCI Eclipse Company, LLC, a Minnesota limited liability company (“BCI”)
 
   
6.
  Navarre CP, LLC, a Minnesota limited liability company (“CP”)
 
   
7.
  Navarre CLP, LLC, a Minnesota limited liability company (“CLP”)
 
   
8.
  Navarre CS, LLC, a Minnesota limited liability company (“CS”)
 
   
9.
  FUNimation Productions Ltd., a Texas limited partnership (“Productions”)
 
   
10.
  animeOnline, Ltd. (f/k/a The FUNimation Store Ltd.), a Texas limited
partnership (“animeOnline”)
 
   
11.
  Navarre Logistical Services, Inc., a Minnesota corporation (“Navarre
Logistical”)
 
   
12.
  Navarre Digital Services, Inc., a Minnesota corporation (“Navarre Digital”)
 
   
13.
  Navarre Online Fulfillment Services, Inc., a Minnesota corporation (“Navarre
Online”)
 
   
14.
  Navarre Distribution Services, Inc., a Minnesota corporation (“Navarre
Distribution”)
 
   
15.
  FUNimation Channel, Inc., a Minnesota corporation (“Channel” and together with
Borrower, Encore, BCI, CP, CLP, CS, Productions, animeOnline, Navarre
Logistical, Navarre Digital, Navarre Online, Navarre Distribution and Navarre
Entertainment, each a “Credit Party” and collectively, the “Credit Parties”)
 
   
16.
  Ryan Urness (“Borrower’s Internal Counsel” or “BIC”)
 
   
17.
  Jones Day (“Monroe’s Counsel” or “JD”)
 
   
18.
  Latham & Watkins (“Agent’s Counsel” or “L&W”)

 



--------------------------------------------------------------------------------



 



LOAN DOCUMENTS

1.   Third Amendment to Fourth Amended and Restated Credit Agreement
(“Amendment”)

Annexes to Amendment

  (i)   Annex A – Closing Checklist

CORPORATE AND ORGANIZATIONAL DOCUMENTS

1.   Borrower and Credit Parties

  (i)   Secretary’s Certificate for each Credit Party, to include:

  (a)   Certification that no change or modification have been made to such
Credit Party’s Articles/Certificate of Incorporation or By-Laws, Certificate of
Organization or Operating Agreement, Certificate of Organization or Partnership
Agreement, as applicable, since March 22, 2007     (b)   Certified copies of
Resolutions authorizing the execution, delivery and performance by such Credit
Party of the Amendment, the other Loan Documents and the transactions to be
consummated in connection therewith     (c)   Incumbency for such Credit Party

PAYOFF DOCUMENTS

2.   Monroe Payoff Letter   3.   UCC-3 Termination Statements identified on
Exhibit A hereto   4.   IP Releases with respect to Patent, Copyright and
Trademark Security Agreements identified on Exhibit B hereto

MISCELLANEOUS CLOSING DOCUMENTS

5.   Supplemental Fee Letter   6.   Monroe Side Letter   7.   Letter of
Direction   8.   Notice of Borrowing

 



--------------------------------------------------------------------------------



 



EXHIBIT A
UCC-3 Termination Statements

                  FILING NUMBER/DATE OF         FINANCING STATEMENTS LOAN PARTY
  JURISDICTION   TO BE TERMINATED
Navarre Logistical Services, Inc.
  Minnesota Secretary of State   200716029579 dated 03/22/2007
Navarre Digital Services, Inc.
  Minnesota Secretary of State   200716029529 dated 03/22/2007
Navarre Online Fulfillment Services, Inc.
  Minnesota Secretary of State   200716029618 dated 03/22/2007
Navarre Distribution Services, Inc.
  Minnesota Secretary of State   200716029555 dated 03/22/2007
Navarre Entertainment Media, Inc.
  Minnesota Secretary of State   200716029567 dated 03/22/2007
FUNimation Channel, Inc.
  Minnesota Secretary of State   200716029480 dated 03/22/2007
[Other Monroe liens]
       

 



--------------------------------------------------------------------------------



 



EXHIBIT B
IP Releases

 